Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	During a telephone conversation with Max Meese on 06 August 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6. Claims 7-17 are withdrawn from further consideration by the examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.

2.	Restriction to one of the following inventions was required under 35 U.S.C. 121:

I.	Claims 1-6, drawn to an invention including a temporary stop mode in which a vehicle body is temporarily stopped during the automatic driving for transitioning from the automatic travel mode to the manual travel mode, and a check mode in which whether a state of the travel operation unit satisfies a manual driving transition condition required for starting the manual driving is checked in transition from the temporary stop mode to the manual travel mode
II.	Claims 7-9, drawn to an invention including an automatic travel standby mode for transitioning from the manual travel mode to the automatic travel 
III.	Claims 10-15, drawn to an invention including that upon a first transition condition being satisfied, transitioning from the automatic travel mode to a temporary stop mode in which a vehicle body is temporarily stopped during the automatic driving; upon a second transition condition required for starting the manual driving being satisfied, transitioning from the temporary stop mode to a check mode; and upon a manual driving transition condition being satisfied, transitioning from the check mode to the manual travel mode
IV.	Claims 16-17, drawn to an invention including upon a fifth transition condition being satisfied, transitioning from the manual travel mode to the 

The inventions are distinct, each from the other because of the following reasons:

3.	Inventions I, II, III, and IV are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as checking whether a state of the travel operation unit satisfies a manual driving transition condition in transition from the temporary stop mode to the manual travel mode. Subcombination II also has separate utility such as transitioning from the second automatic travel standby mode to the automatic travel mode using an automatic driving start request. Subcombination III also has separate utility such as checking a second transition condition required for starting the manual driving, and/or transitioning from the temporary stop mode to a check mode, and/or transitioning from the check mode to the manual travel mode. Subcombination IV also has separate utility checking a sixth transition condition for transitioning from the first automatic travel standby mode to the second automatic travel standby mode, and/or checking a seventh transition condition for transitioning from the second automatic travel standby mode to the automatic travel mode. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

4.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 


EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Max Meese on 11 August 2021.


6.	The application has been amended as follows: 

CLAIMS: 
Claim 1:
At end of claim, inserted “, 

transition from the automatic travel mode to the temporary stop mode is transition to the first temporary stop mode, and transition from the temporary stop mode to the automatic travel mode is transition from the second temporary stop mode;  
wherein the travel operation unit includes a main gear shift operation tool and a steering operation tool, 
a condition for transitioning from the first temporary stop mode to the second temporary stop mode is that the main gear shift operation tool is displaced from a neutral position and the steering operation tool is displaced from a neutral position, and 
a condition for transitioning from the second temporary stop mode to the first temporary stop mode is that the main gear shift operation tool is set to the neutral position and the steering operation tool is set to the neutral position.”

Claims 5-6:
Cancelled.

Claims 7-17:
Cancelled.


Allowable Subject Matter
7.	Claims 1-4 allowed. 

The following is the examiner’s statement of reasons for allowance: The prior art fails to teach the invention of amended claim 1, including the claimed temporary stop mode in which a vehicle body is temporarily stopped during the automatic driving for transitioning from the automatic travel mode to the manual travel mode, wherein the temporary stop mode includes a first temporary stop mode and a second temporary stop mode for which transition between each other is allowed, and transition from the automatic travel mode to the temporary stop mode is transition to the first temporary stop mode, and transition from the temporary stop mode to the automatic travel mode is transition from the second temporary stop mode; wherein the travel operation unit includes a main gear shift operation tool and a steering operation tool, a condition for transitioning from the first temporary stop mode to the second temporary stop mode is that the main gear shift operation tool is displaced from a neutral position and the steering operation tool is displaced from a neutral position, and a condition for transitioning from the second temporary stop mode to the first temporary stop mode is that the main gear shift operation tool is set to the neutral position and the steering operation tool is set to the neutral position, in combination with the remaining claim limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLEY CHEN whose telephone number is (571)270-1330.  The examiner can normally be reached Mondays through Fridays. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shelley Chen/
Patent Examiner
Art Unit 3663
August 12, 2021